DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021, 02/10/2021, 04/20/2021, 06/16/2021, 07/14/2021, 08/17/2021, 10/12/2021 and 11/16/2021 are all being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16-20, 31-35 and 46-50 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Sutherland (5,531,817).
As to claim 1, Sutherland discloses a carrier (10) for holding a plurality of containers (C), the carrier comprising: a plurality of panels (14,12,18,30) comprising at least one central panel (30) and at least one attachment panel (12,14,18) foldably connected to the at least one central panel (30), the at least one attachment panel (12,14,18) comprising container retention features (38 and 40, the cut forming ledge to retain the containers)  for engaging at least one container of the plurality of containers, the at least one central panel comprises a plurality of openings (34) and is for being 
As to claims 2, 17, 32 and 47, Sutherland further discloses the container retention features comprise at least one curved cut in the at least one attachment panel for engaging a portion of at least one container of the plurality of containers (Figure 3).
As to claims 3, 18, 33 and 48, Sutherland further discloses the at least one attachment panel (12,14,18) comprises a container retention portion (12), an interior marginal portion (18) foldably connected to the container retention portion at a first fold line (20), and an exterior marginal portion (40) foldably connected to the container retention portion at a second fold line (16).  
As to claims 4, 19, 34 and 49 Sutherland further discloses the exterior marginal (14) portion forms a continuous band for engaging at least one container of the plurality of containers (Figure 3).
As to claims 5, 20, 35 and 50, Sutherland further discloses the at least one curved cut interrupts at least one of the first fold line and the second fold line (Figure 3).
As to claim 16, Sutherland discloses a blank (Figure 3) for forming a carrier (10) for holding a plurality of containers (C), the carrier comprising: a plurality of panels (14,12,18,30) comprising at least one central panel (30) and at least one attachment panel (12,14,18) foldably connected to the at least one central panel (30), the at least one attachment panel (12,14,18) comprising container retention features (38 and 40, the cut forming ledge to retain the containers)  for engaging at least one container of the plurality of containers, the at least one central panel comprises a plurality of openings 
As to claim 31, Sutherland discloses method for forming a carrier (10) for holding a plurality of containers (C), the method comprises obtain a blank (Figure 3) comprises a plurality of panels (14,12,18,30) comprising at least one central panel (30) and at least one attachment panel (12,14,18) foldably connected to the at least one central panel (30), the at least one attachment panel (12,14,18) comprising container retention features (38 and 40, the cut forming ledge to retain the containers)  for engaging at least one container of the plurality of containers, the at least one central panel comprises a plurality of openings (34), folding the plurality of panels such that the at least one central panel is positioned between adjacent container  of the plurality of containers; attaching the at least one central panel to the at least one container of the plurality of containers and attaching the attachment panel to at least one container of the plurality of containers by engaging the at least one containers of the plurality of containers with the containers retentions feature. 
As to claim 46, Sutherland discloses a package, the package comprising a plurality of container (C), a carrier (10) holding a plurality of containers (C), the carrier comprising: a plurality of panels (14,12,18,30) comprising at least one central panel (30) and at least one attachment panel (12,14,18) foldably connected to the at least one central panel (30), the at least one attachment panel (12,14,18) comprising container retention features (38 and 40, the cut forming ledge to retain the containers)  for engaging at least one container of the plurality of containers, the at least one central panel comprises a plurality of openings (34) and is for being positioned between and .  
Claims 1, 8-11, 16, 23-26, 31, 38-41, 46, 53-56 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Gaube (EP0057437).
As to claim 1, Gaube discloses a carrier (Figure 4) for holding a plurality of containers (32), the carrier comprising a plurality of panels comprising at least one central panel (panel 208 with panel encompass by 235) and at least one attachment panel (201, 202, 211, 206, 207, 212) comprising container retention features (221, 237, 228, etc) for engaging at least one container of the plurality of containers (Figure 3), the at least one central panel (206, 207) comprises a plurality of openings (opening 231) and is for being positioned between and attached to adjacent containers of the plurality of containers.
As to claims 8, 23, 38 and 53, Gaube further discloses the container retention features comprise at least one container opening (237) in the at least one attachment panel for at least partially receiving at least one container of the plurality of containers.  
As to claims 9, 24, 39 and 54, Gaube further discloses the at least one attachment panel comprises a container retention portion, an interior marginal portion (206) foldably connected to the container retention portion at a first fold line (204), and an exterior marginal portion (211) foldably connected to the container retention portion at a second fold line (217).
As to claims 10, 25, 40 and 55, Gaube further discloses the container retention features comprise at least one container retention tab (221, 222) foldably connected to 
As to claims 11, 26, 41 and 56, Gaube further discloses the exterior marginal portion (211) comprises a plurality of container engagement portions (222, 221), each container engagement portion foldably connected to an adjacent container engagement portion (since the tabs are all in integral structure with the carrier, they are all foldably connect to each other).  
As to claim 16, Gaube discloses blank for forming a carrier (Figure 4) for holding a plurality of containers (32), the carrier comprising a plurality of panels comprising at least one central panel (panel 208 with panel encompass by 235) and at least one attachment panel (201, 202, 211, 206, 207, 212) comprising container retention features (221, 237, 228, etc) for engaging at least one container of the plurality of containers (Figure 3), the at least one central panel (206, 207) comprises a plurality of openings (opening 231) and is for being positioned between and attached to adjacent containers of the plurality of containers.
As to claim 31, Gaube discloses a method of forming a carrier (Figure 4) for holding a plurality of containers (32), the method comprises obtaining a blank (Figure 4) comprising a plurality of panels comprising at least one central panel (panel 208 with panel encompass by 235) and at least one attachment panel (201, 202, 211, 206, 207, 212) comprising container retention features (221, 237, 228, etc) for engaging at least one container of the plurality of containers (Figure 3), the at least one central panel (206, 207) comprises a plurality of openings (opening 231), folding the plurality of panels such that the at least one central panel is positioned between adjacent container  
As to claim 46, Gaube discloses a package comprising a plurality of containers (32), a carrier (Figure 4) holding a plurality of containers (32), the carrier comprising a plurality of panels comprising at least one central panel (panel 208 with panel encompass by 235) and at least one attachment panel (201, 202, 211, 206, 207, 212) comprising container retention features (221, 237, 228, etc) for engaging at least one container of the plurality of containers (Figure 3), the at least one central panel (206, 207) comprises a plurality of openings (opening as formed by folding the tab 231) and is for being positioned between and attached to adjacent containers of the plurality of containers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 21-22, 36-37 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (5,531,817) in view of Gaube (EP0057437).
As to claims 6, 21,36 and 51, Sutherland further discloses the at least one curved cut interrupts one of the first fold line and the second fold line (Figure 3) with both of the curved cut interrupted the first and second fold line.  Sutherland does not disclose the container retention features further comprise at least one container opening, and the at least one container opening interrupts the other of the first fold line and the second fold line.  Nevertheless, Gaube discloses a carrier (Figure 4) for holding a plurality of containers (32), the carrier comprises a plurality of panels (211, 206, 207, 208, 201, 202), a container retaining features comprises at least one container opening (237) and locking element (221, 222) and the at least one container opening interrupts a fold line (217) between the panels 201 and 211).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the container retention features of Sutherland with opening having locking tabs as taught by Gaube to able to secure the different size chime of the container.  Furthermore, it would have been obvious to one skilled in the art to substitute one known locking mechanism with opening and locking element as taught by Gaube to achieve the predictable result of secure to the chime of the container. (MPEP2143B).  
As to claims 7, 22, 37 and 52 Sutherland as modified by Gaube further discloses the outer marginal portion (211) comprises a plurality of container engagement portions (221, 222), each container engagement portion foldably connected to an adjacent container engagement portion (since the tabs are all in integral structure with the carrier, they are all foldably connect to each other).
  
Allowable Subject Matter
Claims 12-15, 27-30, 42-45 and 57-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736